Citation Nr: 1243195	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1972 to January 1976 and from February 1997 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim for service connection of his sinusitis and assigned a rating of 10 percent effective December 2, 2006.  The Veteran timely filed an appeal as to the assigned disability rating.


FINDING OF FACT

The evidence of record indicates the Veteran experiences more than six non-incapacitating episodes of sinusitis per year, characterized by sinus pain, headache, and congestion.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6512 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is needed to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should be provided prior to an initial decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

A service connection claim consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See Dingess/Hartman, 19 Vet. App. at 486. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, notice under section 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Thus, because service connection for  sinusitis was granted, VA's notice obligations with respect to the issue of entitlement to higher initial evaluation for this disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letter mailed November 1, 2007.

VA also has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assisting him in obtaining service treatment records (STRs) and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  In this case, the Veteran's STRs and post-service medical records have been obtained and associated with the file.  He has also been afforded two VA examinations that assessed the severity of his sinusitis, in November 2007 and December 2010, respectively.  The Board finds that these examination reports contain findings that are adequate to adjudicate the Veteran's appeal for a higher initial disability rating on the merits.  Indeed, both examination reports reflect that the examiner was made aware of the Veteran's relevant past medical history, recorded his current complaints, conducted an appropriate examination, and rendered opinions consistent with the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to development of the claim has been met.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board will address the claim on the merits.

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes (DCs) identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  Pyramiding, the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14 (2012).

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's service-connected sinusitis is currently rated as 10 percent disabling under DC 6512.  See 38 C.F.R. § 4.97 (2012).  Under these criteria, a 10 percent disability rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is assigned following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

The Veteran underwent two VA examinations regarding his sinusitis.  In November 2007, the VA examiner indicated the Veteran had 8 to 10 non-incapacitating episodes of sinusitis per year, usually accompanied by headache.  He did not have purulent discharge, crusting, or pain, and he did not have a history of antibiotic treatment lasting four to six weeks.  See VA examination dated November 21, 2007.

The December 2010 VA examiner noted the Veteran had a history of incapacitating episodes, but none requiring prolonged antibiotic treatment.  He also found a history of non-incapacitating episodes, accompanied by sinus pain and headache.  The Veteran's sinusitis has not required surgery.  The VA examiner noted the Veteran was not having a sinusitis episode at the time of the examination, and that the Veteran told him he had not sought medical treatment for sinusitis since January of 2010.  He did not find that sinusitis prevented the Veteran from working, and noted that the Veteran only missed one day of work in the six months preceding the examination.  See VA examination dated December 6, 2010.

During the pendency of this claim, multiple records of sinusitis episodes were received that show the Veteran sought treatment for sinusitis nine times from January 31, 2008, to January 30, 2009; seven times from January 31, 2009, to January 30, 2010; and, six times from January 31, 2010, to January 30, 2011.  See, generally, Medical records of Dr. Saul, Dr. Beggs, and Dr. Salman.  He was periodically prescribed antibiotics to treat the episodes.  See, e.g., Medical records of Dr. Saul dated January 31, 2008; Dr. Salman dated December 4, 2008.  These records also indicate that his episodes are usually accompanied by headache and runny nose.  See, e.g., Medical records of Dr. Salmon dated November 20, 2010; May 17, 2009.  The Veteran has also asserted that he has, on average, one episode per month, and that three episodes in the nine months preceding the filing of his appeal required bedrest.  See VA Form 9 dated March 17, 2009.

Here, based on the evidence set forth above, the Veteran's disability picture more closely approximates that of a 30 percent disability rating.  The November 2007 VA examiner found that the Veteran experiences nine non-incapacitating episodes of sinusitis per year, which meets the criteria for the assignment of a 30 percent rating.  Significantly, the RO has conceded this fact.  See Statement of the Case dated February 18, 2009; Rating decision dated February 5, 2008.  The Veteran's episodes are accompanied by congestion, runny nose, headache, and pain.  

The Board acknowledges the Veteran's private medical records show that he only had six episodes from 2010 to 2011, which would suggest that his disability picture, for that time period, more closely approximates that of a 10 percent disability rating.  The Veteran, however, has asserted that he averages one episode per month.  The Board finds the Veteran to be competent to make this assertion regarding symptoms, which are non-medical in nature, and which he personally experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds the Veteran's statement to be credible in light of the evidence that sets forth multiple episodes of the same general symptomatology each year.  

The Board has considered whether application of the higher rating of 50 percent is warranted, however, the evidence does not indicate that the Veteran has had radical or repeated surgeries with subsequent near constant sinusitis.  38 C.F.R. § 4.96, Diagnostic Code 6512 (2012).  

With regard to staged ratings, the evidence shows that the Veteran's episodes have been consistent, and that a 30 percent rating is warranted for the entire time period under consideration.  


Extraschedular consideration

The Board has considered whether the claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012).  Because the ratings under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual claimant's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration, id., as the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1) (2012).  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id. 

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)  is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.  

The Board finds that referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms (i.e., frequent non-incapacitating episodes characterized by congestion, runny nose, headache, and sinus pain) are contemplated by the rating criteria, as discussed above.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The evidence does not demonstrate that the Veteran's sinusitis presents "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2012).  The Veteran's assertion that some of his episodes require bedrest is contemplated by the rating, which provides for three or more incapacitating episodes a year, and the rating is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96.  The fact that circumstances specific to a particular claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  Because the Board finds that the symptoms caused by the Veteran's sinusitis are contemplated by the rating criteria, there is no need to consider whether it causes marked interference with employment.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the available schedular evaluations are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to a rating of 30 percent, but no higher, for sinusitis is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


